                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                          Case No. 12-CR-0065

ABRAHAM F. CORN,

                      Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       In August 2012, Defendant Abraham F. Corn, then 67 years old, was sentenced to

concurrent terms of 135 months imprisonment for sexually assaulting his minor granddaughters.

The Court also imposed a lifetime term of supervised release. Corn’s sexual offense conduct

spanned from 2007 to 2011 and involved multiple instances in which he digitally penetrated his

granddaughters when they were 9 to 15 years of age. The victims and other relatives were staying

with Corn at the time of the assaults. When they ultimately disclosed that Corn had assaulted

them, their mother’s reaction was to tell them to lock themselves in the bedroom because they had

nowhere else to stay. When initially interviewed by officers, Corn denied sexually assaulting the

girls but said that he drank a lot and that the assaults could have occurred when he was drunk.

Corn ultimately pleaded guilty. The case is before the Court at this time based on Corn’s motion

and supplemental motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), Dkt.

Nos. 21, 25. The motions will be denied. The Government’s motion to file a supplemental

response, Dkt. No. 28, is granted.




         Case 1:12-cr-00065-WCG Filed 03/10/21 Page 1 of 2 Document 30
       Corn is now seventy–six years of age, which makes him more susceptible to serious injury

or death should he contract Covid-19. However, he does not appear to have other comorbidities

which would increase his risk. His primary diagnosis is spinal stenosis. A prediabetic condition

and related conditions of hyperglycemia and excess body mass have been resolved since his

incarceration, suggesting that his care in prison has been an improvement. He is currently serving

his sentence at the Federal Medical Center at Rochester, Minnesota.

       Since the onset of the Covid-19 pandemic the Bureau of Prisons has undertaken significant

steps to minimize the spread of the virus and provide treatment to those inflicted. Moreover, the

Bureau of Prisons is in the process of vaccinating high-risk inmates, as well as the guards. Corn

is eligible for home detention as of April 16, 2021, and his release date is October 16, 2021. Given

the short period of time remaining on his sentence, the seriousness of the offense, the concern for

the safety of children to whom he may have access, and the steps taken by the Bureau of Prisons

to minimize the spread or serious impact of the virus, the Court concludes that Corn has failed to

establish the extraordinary and compelling reasons needed to justify his release at this time.

Moreover, there is no reason to believe that Corn would be safer on the Menominee Indian

Reservation where he proposes to live following his release. Accordingly, both motions for

compassionate release, Dkt. Nos. 21 and 25, are denied. The Government’s motion to file a

supplemental response, Dkt. No. 28, is granted.

       SO ORDERED at Green Bay, Wisconsin this 10th day of March, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

         Case 1:12-cr-00065-WCG Filed 03/10/21 Page 2 of 2 Document 30
